WANAMAKER, J.:
1. Section 2395, General Code, as enacted in 1919, providing' for the election of county commissioners, is a valid and constitutional act.
2. That part of the act dealing with the transition from a two-year term to a four-year term, so far as it departs from the literal and full two years or four years, is a compliance with the constitutional provisions so far as reasonable and practicable, and by reason of the fact that it deals only with a temporary interval is not controlled or limited by the literal language of Sections 1 and 2, Article XVII of the Ohio Constitution, which must be so construed as to promote the public service.
Writ allowed.
Marshall, C. J., Robinson, Jones, Matthias, Day and Allen, JJ., concur.